ACCEPTED
                                                                                                     01-14-00930-CR
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                4/8/2015 12:42:45 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                              CLERK


                            Cause      No.    01-14-00930-CR


                                                                                FILED IN
BRIDGET RENAE MILLER,                          *          IN THE COURT 1st
                                                                       OF COURT OF APPEALS
                                                                           APPEALS
                          Appellant            *                             HOUSTON, TEXAS
                                                                         4/8/2015 12:42:45 PM
                                               *

VS.                                            *          FIRST   DISTRICT
                                                                         CHRISTOPHER A. PRINE
                                                                                 Clerk
                                               *

THE STATE OF TEXAS,                            *
                          Appellee             *          HOUSTON,   TEXAS


      MOTION     FOR    EXTENSION      OF    TIME   TO     FILE   APPELLANT'S    BRIEF


       Comes now BRIDGET RENAE MILLER,                      through her attorney of

record John J.          Davis,    and files this Motion For An Extension

of Time in which to file Appellant's Brief pursuant to Rules

10.5(b)    and     38.6(d)        of        the     Texas         Rules   of    Appellate

Procedure.        In    support     of      this    Motion,        Appellant    shows    the

Court the following:

                                               I.


TRIAL COURT:       239th District            Court of Brazoria County,             Texas,

                   Judge Pat Sebesta, presiding.

CAUSE NUMBER:          74,2 32

STYLE: The State of Texas vs.                  Bridget Renae Miller

DATE OF JUDGMENT:          November 10,            2014

CONVICTION (OFFENSE):            Injury to a Child

SENTENCE: Ninety-nine             (99) years TDCJ-ID

DEADLINE FOR FILING APPELLANT'S BRIEF:                        8 April 2015

LENGTH OF TIME REQUESTED FOR EXTENSION:                           18 May 2015
                                                                  (40 days)

NUMBER    OF   PREVIOUS      EXTENSIONS        GRANTED:       None
                                           II.
                               REASONS   FOR     EXTENSION


     Appellant's request               for an     extension is           based upon the

following facts:

     On March       17,    2015,       Appellant's          counsel        completed           and

submitted a    brief      to    this   Court     in Docket      Number        01-14-00727-


CR styled Alphonso Smith vs.              The State of Texas.

     The record in the            instant        case   is    comprised of              sixteen

(16) volumes,       9 of which are reporter's record and seven (7)

of which are exhibts. The trial itself constitutes 1162 pages

excluding exhibits.

     In addition to this brief,                  this attorney is the defense

counsel for the Brazoria County Drug Court which meets every

week and    requires       additional          time     for    client         conferences.

Counsel is    also     the      appointed        defense      counsel         at    probation

reviews    in the    149th and 239th District                 Courts     as well          as   the

appointed defense         counsel        for     the    jail    dockets            in     County

Court at Law Number 1 of Brazoria County.                       The length of this

record coupled with the settings and requirements of the drug

court and     the    review       and     jail       dockets        have      resulted           in

Counsel being       unable       to     finish       the     brief       by    the        stated

deadline.

     WHEREFORE,       PREMISES         CONSIDERED,           Appellant             prays        the

Court grant     this       MOTION        FOR     EXTENSION          OF   TIME        TO        FILE

APPELLANT'S BRIEF         and    extend        the   time     for    filing        the     Brief

until 18 May 2015.
                                               Respectfully submitted,

                                               /s/ John J. Davis


                                               John J.       Davis
                                               P.O.    Box    787
                                               2 05 N. Chenango
                                               Angleton, Texas 77516-0787
                                               SBN    05515500
                                               Telephone: (979) 849-4362
                                               d.attorne@sbcglobal.net

                                               ATTORNEY       FOR APPELLANT




                            CERTIFICATE   OF   SERVICE


        This is to certify that a true and correct copy of the

above MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

was    served to:


Jeri   Yenne
Criminal District Attorney
Brazoria County Courthouse
111 East Locust,       Suite 408A
Angleton,      Texas 77515
ATTENTION:     David Bosserman
VIA FACSIMILE       (979)   864-1525

on the 8th day of April 2015

                                               /s/ John J. Davi:


                                               John J.   Davis
                                               Attorney for Appellant